Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-3 and 6-8 are selected and are examined below.
Examiner does not find arguments regarding the traversal of said restriction persuasive; hence the restrict remains as cited in the Restriction dated 12/24/2020.

Information Disclosure Statement
IDS(es) submitted on 4/1/2019, 4/3/2020, 8/6/2020 have been considered.

Oath/Declaration
Oath submitted on 4/1/2019 has been accepted.

Drawings
The drawing(s) submitted on 4/1/2019 have been accepted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0303259; hereinafter Lee).
Regarding claims 1 and 6, Lee discloses a method performed by a first network repository function (NRF) entity in a first public land mobile network (PLMN), the method comprising: 
receiving, from a terminal in the first PLMN, a first network function (NF) discovery request message including an identifier of a second PLMN (Fig. 15; [0319]-[0320]: first NRF receiving NF request including information of NRF in remote PLMN); 
transmitting, to a second NRF entity in the second PLMN, a second NF discovery request message based on the identifier of the second PLMN; (Fig. 15, step 1520; [0320]) and 
receiving, from the second NRF entity, a first NF discovery response message including an address of a target NF in the second PLMN (Fig. 15, step 1520, serving NRF receiving response from remote NRF) and 
transmitting, to the terminal, a second NF discovery response message including the address of the target NF (Fig. 15, step 1530, [0320]-[0321]: NF discovery response sent back to the requester-B).  

or an identifier of the terminal (Fig. 15, [0319: NF type of expected NF).  

Regarding claims 3 and 8, Lee discloses wherein the second NF discovery response message includes network slice instance information ([0316]: wherein the response to an NF request includes slice information).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUCK HUYNH/           Primary Examiner, Art Unit 2644